DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on May 18, 2022 is acknowledged.  The traversal is on the ground that it is Applicant’s position that all claims in the Application can be examined without serious burden. This is not found persuasive because Applicant’s claims are drawn to multiple products and compositions that require a separate search, as discussed in the restriction requirement on May 18, 2022. 
The requirement is still deemed proper and is therefore made FINAL. Claims 10-21 are withdrawn as being drawn to non-elected invention. Claims 1-9 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2019, 8/4/2020, 5/21/2021 and 5/18/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims are drawn to a large genus of peptides with antiviral activity against HIV. Claims are rejected because Applicant’s specification fails to provide adequate written description support for the entire genus of polypeptides encompassed by Formula I and because there is lack of structure and function correlation between the genus comprising multiple sequences and the required function of antiviral activity. 
Applicant’s specification discloses a number of peptide species that poses antiviral activity, such as SEQ ID NO: 1-12. Present Formula I represents a genus of about 140 sequences. Applicant’s specification fails to provide written description support for the entire claimed genus. 
Chong et al. (Journal of Virology, June 2017) disclose a number of HIV lipopeptides having antiviral activity with a number of peptides like T-20 that did not show any therapeutic effect in SHIV infected monkeys. Based on the teaching of Chong et al., the skilled artisan would conclude that not every lipopeptide encompassed by the claimed genus of Formula I would exhibit antiviral function as claimed. 
Thus, the claims are rejected for lack of written description support. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims recite: “characterized in that”. The metes and bounds of this recitation cannot be determined. It is unclear if the claimed lipopeptides comprise the SEQ ID NO: 1-12 or is they are merely similar to SEQ ID NO: 1-12. 
Correction is required. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648